DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because the specification refers to component “10” as a “door lock,” however, component 10 as illustrated in the figures is not a door lock but appears to be a component of a door lock or a door lock element.  It is suggested that the specification be amended to refer to component 10 as an element of a door lock.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
The drawings are objected to because the portion of cable 42 connected to the second end bracket is shown in Figure 3 as being broken or disconnected (see Figure 3 below).  Per the specification, the cable 42 should always be connected to the second end bracket.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    499
    870
    media_image1.png
    Greyscale

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
In regards to claim 1, the claim should read as follows: “An emergency manual door lock release mechanism for releasing a door lock on a transit vehicle door, the emergency manual door lock release mechanism comprising: motion transfer means for connecting a manual release means to the door lock, an electromechanical device for fixing a position of the motion transfer means when energized and releasing the motion transfer means when de-energized, and a mechanical energy storage means, wherein the manual release means energizes the mechanical energy storage means via the motion transfer means to bias the motion transfer means to move to an unlocking position, such that the door lock will only be manually released by the motion transfer means when the manual release means is activated to energize the mechanical energy storage 
In regards to claim 2, line 2, the phrase “on a transit vehicle door comprising” should be changed to “on a transit vehicle door, the emergency manual door lock release mechanism comprising,” in line 2, the phrase “the transit vehicle” should be changed to “a transit vehicle,” in line 4, the word “and” should be inserted between the words “plate” and “extending,” in line 5, the phrase “slot constraining the relative movement between the base plate and the sliding plate” should be changed to “slot, thereby constraining sliding movement of the sliding plate relative to the base plate,” in line 10, the phrase “the opposite lateral end of the sliding plate from the first end bracket” should be changed to “a lateral end opposite the one lateral end of the sliding plate,” in line 13, the phrase “the other end” should be changed to “another end,” in lines 13 and 14, the phrase “the motion transfer means connected” should be changed to “the manual release cable is connected,” and in line 15, a comma should be inserted after the word “electromagnet.”
Appropriate correction is required.
Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the claim limitation “motion transfer means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or 
	Furthermore, if assuming that the motion transfer means refers to at least Bowden cable 34, then the claim does not provide the proper functional relationship between the motion transfer means and the other components recited in claim 1.  The examiner has set forth language in a claim objection above which provides the proper relationship between the motion transfer means and the other recited components such that the device operates as claimed, and if applicant is not invoking 35 U.S.C. 112(f) for the term “motion transfer means,” then the language set forth in the claim objection above would alleviate the indefiniteness set forth in this paragraph of the current Office Action.
Claim 1 recites the limitation "the position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 1, the relationship between the manual release means being “activated to store energy storage in the mechanical energy storage means,” as recited in lines 6 and 7, and the “manual release means for energizing the mechanical energy storage means to bias the motion transfer means to move to an unlocking position,” as recited in lines 4-6, is unclear from the claim language.  In light of the specification it is understood that the manual release means is activated to energize the mechanical energy storage means such that energy is stored in the mechanical energy storage means and that this energy biases the motion transfer means to move to the unlocking position, and will be examined as such.  The current language is unclear as to how the 
In regards to claim 2, line 5, the limitation “constraining the relative movement between the base plate and the sliding plate” suggests that the base plate is also movable, however, based on the specification and line 2 of the claim, the base plate is secured to the transit vehicle so as to be stationary.  It is understood from the specification that the sliding plate slides relative to the base plate.  Furthermore, the relationship between the “movement” recited in line 5 and the “sliding” of the sliding plate, as recited in line 3, is unclear from the claim language. See claim objection above.
Claim 2 recites the limitation "the opposite lateral end of the sliding plate" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is understood from the specification that the lateral end is opposite to the on lateral end recited earlier in the claim, which is unclear from the claim language.  The claim has been examined with the language set forth in the claim objections above.
Claim 2 recites the limitation "the other end" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
Claim 2 recites the limitation "the motion transfer means" in lines 13 and 14.  There is insufficient antecedent basis for this limitation in the claim.  Based on the specification, it is assumed that the motion transfer means refers to the manual release cable recited earlier in the claim, and will be examined as such.  See claim objection above.
Allowable Subject Matter
Claims 1 and 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1 and 2 were examined with the language set forth in the claim objections above.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Kempel et al. discloses an emergency manual door lock release mechanism for releasing a door lock 4 on a transit vehicle door (trunk of a vehicle, which is a vehicle that moves or can be in transit), the emergency manual door lock release mechanism comprising: motion transfer means 20, 43 for connecting a manual release means 5 to the door lock, an electromechanical device 57, 58 for fixing a position of the motion transfer means (Paragraph 48), and a mechanical energy storage means 24 that biases the motion transfer means to move to a locking position (position shown in Figure 2).  Kempel et al. fails to disclose that the mechanical energy storage means biases the motion transfer means to an unlocking position or to a position in which the door lock is released by the motion transfer means.  The examiner can find no motivation to modify the device of Kempel et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 2, Constantin (DE 19924028 A1) discloses an emergency manual door lock release mechanism for releasing a door lock 2 on a transit vehicle door 1, the emergency manual door lock release mechanism comprising: a base plate 17 for being secured to a transit vehicle (Figure 1), a sliding plate 18 abutting and slidable relative to the base plate, said sliding plate having at least one elongate slot 41, 45, at least one pin 42 fixed to the base plate and extending into the at least one elongate slot, thereby constraining sliding movement of the sliding plate relative to the base plate in a lateral direction, a manual release cable 15 or 16, a first end bracket 28 fixed at or near one lateral end of the base plate having an aperture 27 therein for receiving the manual release cable, a second end bracket 29 fixed at or near a lateral end opposite the one lateral end, and a coil spring 48.  Constantin fails to disclose an electromagnet cooperating with a magnetizable steel plate to prevent and allow the door lock to be manually released by the manual release cable.  The examiner can find no motivation to modify the device of Constantin without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 20, 2021